petition. Appellant, however, failed to provide specific facts relating to his
alleged deprivation of access to the law library, and thus failed to
demonstrate that prison officials interfered with his ability to file a timely
petition. Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003);
Phelps v. Dir. Nev. Dep't of Prisons, 104 Nev. 656, 660, 764 P.2d 1303,
1306 (1988). Therefore, the district court did not err in denying this claim.
            Appellant also claimed that the ineffective assistance of trial
and appellate counsel provided cause for the delay in filing his petition.
Appellant failed to demonstrate cause for the delay because these claims
were reasonably available to be raised in a timely petition and ineffective-
assistance-of-counsel claims that are themselves procedurally barred
cannot establish cause.    Hathaway, 119 Nev. at 252-53, 71 P.3d at 506.
Therefore, the district court did not err in denying the petition as
procedurally barred, and we
            ORDER the judgment of the district court AFFIRMED. 2



                                                        J.



                                                                            J.




      2We have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.


                                       2
                cc: Hon. Doug Smith, District Judge
                     Joseph Dan Baker
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A